United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
San Francisco, CA, Employer
)
__________________________________________ )
M.Y., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-971
Issued: November 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 28, 2012 appellant filed a timely appeal from an October 11, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2 and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he is entitled to
disability compensation for intermittent periods commencing February 9, 2011.
FACTUAL HISTORY
On May 26, 2009 appellant, then a 36-year-old mail handler, injured his left knee lifting
trays of letter mail weighing 5 to 70 pounds. OWCP accepted a left knee and leg sprain and paid
benefits. Appellant stopped work on the date of injury, later returned to modified and full duty,
1

5 U.S.C. §§ 8101-8193.

and then had a period of work-related disability from November 4, 2009 until he was released to
full duty on January 5, 2010.
Appellant filed claims for compensation for temporary total disability for February 9 to
March 3 and April 21 to May 2, 2011. He submitted a March 3, 2011 note from Dr. Robert J.
Harrison, a Board-certified internist specializing in occupational medicine, who advised that
appellant could not work due to knee pain. Dr. Harrison diagnosed chondromalacia patella. In a
March 28, 2011 report, he stated that appellant was under his care for a previously accepted left
knee and leg sprain. Dr. Harrison noted appellant’s complaints of chronic moderate left knee
pain and stated that a March 11, 2011 magnetic resonance imaging (MRI) scan of the left knee
was unchanged since the prior MRI scan. Appellant was given brief periods of time off but
returned to full duty on March 7, 2011. Dr. Harrison diagnosed chondromalacia patella and
advised that appellant had a recurrence of his previously accepted injury. Although appellant
returned to regular employment, his condition was prone to recurrence and would be precipitated
by prolonged walking and bending. In a May 2, 2011 note, Dr. Harrison advised that appellant
was unable to work due to knee pain.
In a March 29, 2011 report, Dr. Lesley Anderson, a Board-certified orthopedic surgeon,
reported that appellant was seen on consultation from Dr. Harrison. She noted a history of injury
and course of medical treatment. Dr. Anderson diagnosed chondromalacia patellae, diabetes
mellitus and patellar tendinitis. She opined that appellant’s tendinosis, chondromalacia and a
medial collateral ligament (MCL) sprain were sustained as a result of the physical and repetitive
nature of his job and was consistent with the reported history, examination and MRI scan
findings. Appellant’s subjective complaints were out of proportion to the objective findings as
there was no tenderness, effusion or any significant crepitation. Dr. Anderson deferred work
restrictions to Dr. Harrison.
OWCP informed appellant in a September 6, 2011 letter that further evidence was needed
to establish his claim. It gave him 30 days to submit a medical report from a qualified physician
explaining how his work-related condition rendered him unable to perform his federal
employment commencing February 9, 2011 or the employing establishment’s inability to provide
work within his physical limitations. No additional information was received from appellant.
By decision dated October 11, 2011, OWCP denied appellant’s compensation claim,
finding that the medical evidence did not sufficiently establish total disability for the periods
February 9 to March 3 and April 21 to May 2, 2011 or that the employing establishment could
not provide light duty within his restrictions.2

2

OWCP also noted that appellant had a new traumatic injury on November 9, 2009, which would be considered
an intervening cause in his recurrence claim. The record reflects that, in November 18 and December 1, 2010
decisions, OWCP denied claims for wage-loss compensation for periods February to October 2010 finding that
evidence from appellant’s physician attributed appellant’s condition to a new injury occurring on November 19,
2009, which should be pursued through a new traumatic injury claim.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA bears the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence. For each period of disability
claimed, the employee must establish that he or she was disabled for work as a result of the
accepted employment injury. Whether a particular injury causes an employee to become
disabled for work and the duration of that disability are medical issues that must be proved by a
preponderance of reliable, probative and substantial medical opinion evidence.3 Such medical
evidence must include findings on examination and the physician’s opinion, supported by
medical rationale, showing how the injury caused the employee disability for his or her particular
work.4
Monetary compensation benefits are payable to an employee who has sustained wage loss
due to disability for employment resulting from the employment injury.5 The Board will not
require OWCP to pay compensation for disability in the absence of medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow an employee to self-certify his or her disability and entitlement to
compensation.6
ANALYSIS
Appellant filed a claim for wage-loss compensation alleging that he was disabled for
work from February 9 to March 3, 2011 and April 21 to May 2, 2011. The Board finds that he
has not submitted sufficient medical evidence to establish his disability due to his accepted
conditions of left knee and leg sprain.
Dr. Harrison who noted that appellant had returned to full duty March 7, 2011 and had an
increase in knee pain. He diagnosed chondromalacia patella and stated in his March 3 and
May 2, 2011 notes that appellant was unable to work due to knee pain. While Dr. Harrison
recommended that appellant be off work, he did not adequately address how appellant was
disabled due to the accepted conditions. The Board has held that medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.7 The reports are of diminished probative value.
In a March 29, 2011 report, Dr. Anderson opined that appellant’s tendinosis,
chondromalacia and MCL sprain were sustained as a result of the physical and repetitive nature
of his job. She, however, deferred work restrictions to Dr. Harrison and failed to address

3

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

4

Dean E. Pierce, 40 ECAB 1249 (1989).

5

Laurie S. Swanson, 53 ECAB 517, 520 (2002). See also Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

6

Jefferson, supra note 3.

7

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

3

whether appellant was disabled to the accepted conditions. Dr. Anderson’s report is insufficient
to establish appellant’s claim.
There is no other probative medial evidence of record which addresses whether appellant
was disabled on the dates claimed and explains how this disability is attributable to the May 26,
2009 work injury. Appellant has failed to submit sufficient rationalized medical opinion
evidence to establish that he was unable to work on the days claimed due to his accepted
conditions. He had failed to establish that he was disabled and, thus, is not entitled to wage-loss
compensation from February 9, 2011 onward.
Appellant may submit new evidence of argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established entitlement to wage-loss benefits for
periods of disability from February 9, 2011 onward.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated October 11, 2011 is affirmed.
Issued: November 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

